State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   February 5, 2015                105307
                                                       105325
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

KENT F. AWER,
                    Appellant.
________________________________


Calendar Date:   December 2, 2014

Before:   Peters, P.J., Lahtinen, Garry and Rose, JJ.

                             __________


      Benjamin K. Bergman, Binghamton, for appellant, and
appellant pro se.

      Gerald F. Mollen, District Attorney, Binghamton (Joann Rose
Parry of counsel), for respondent.

                             __________


      Appeals, by permission, (1) from an order of the County
Court of Broome County (Cawley, J.), entered September 28, 2012,
which denied defendant's motion pursuant to CPL 440.10 to vacate
the judgments convicting him of the crimes of criminal possession
of a controlled substance in the third degree and criminal
possession of a controlled substance in the fourth degree,
without a hearing, and (2) from an order of said court (Smith,
J.), entered October 3, 2012, which denied defendant's motion
pursuant to CPL 440.10 to vacate the judgment convicting him of
the crime of criminal possession of a controlled substance in the
third degree, without a hearing.

      In 1996, defendant was convicted, following his pleas of
guilty, of criminal possession of a controlled substance in the
                              -2-                  105307
                                                   105325

third degree and criminal possession of a controlled substance in
the fourth degree, and was sentenced to concurrent prison terms
in accordance with the plea agreements. Thereafter, in 1999,
defendant pleaded guilty to criminal sale of a controlled
substance in the third degree and was sentenced, as a second
felony offender, to a prison term pursuant to the plea agreement.
In 2012, defendant filed two CPL 440.10 motions seeking vacatur
of the judgements of conviction on the ground that neither his
attorneys nor County Court advised him of the deportation
consequences of his plea. The motions were denied without
hearings. By permission of this Court, defendant now appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Upon our review of
the record, counsel's brief, defendant's submission and the Court
of Appeals' recent holding in People v Baret (23 NY3d 777 [2014],
cert denied ___ US ___ [Jan. 12, 2015]), we agree. Accordingly,
the orders are affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

     Peters, P.J., Lahtinen, Garry and Rose, JJ., concur.



      ORDERED that the orders are affirmed, and application to be
relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court